UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2011 Biozone Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 333-146182 20-5978559 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4400 Biscayne Blvd Suite 800 Miami, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 689-0930 International Surf Resorts, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On March 1, 2011, we filed a Certificate of Amendment to our Articles of Incorporation with the Secretary of State of the State of Nevada in order to change our name from “International Surf Resorts, Inc.” to “Biozone Pharmaceuticals, Inc.” (the “Company”).Our name change is expected to be effective for our principal market, the over the counter bulletin board, on March 8, 2011 at which time a new trading symbol will also become effective. Item 8.01 Other Events. On March 1, 2011, the Company’s Board of Directors authorized a ten-for-one forward split of our outstanding common stock in the form of a dividend (the “Dividend”), whereby an additional nine shares of common stock, par value $0.001 per share, will be issued for each one share of common stock outstanding on March 11, 2011.The payment date of the Dividend is set at March 14, 2011. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Certificate of Amendment dated March 1, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 4,2011 BIOZONE LABORATORIES, INC. By: Robert Prego Novo Name: Roberto Prego Novo Title: President 3 EXHIBIT INDEX Exhibit No. Description Certificate of Amendment dated March 1, 2011 4
